Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J), rendered April 28, 20005, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. A review of the circumstances in totality as of the time of the representation reveals that the defendant was afforded meaningful representation (see People v Henry, 95 NY2d 563, 565 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]). The defendant failed to demonstrate that there were no strategic or other legitimate explanations for his attorney’s alleged shortcomings, and therefore failed to overcome the presumption that “counsel acted in a competent manner and exercised professional judgment” (People v Rivera, 71 NY2d 705, 709 [1988]; see People v Taylor, 1 NY3d 174, 177 [2003]; People v Benevento, 91 NY2d 708, 712 [1998]). Miller, J.P., Crane, Lifson and Dillon, JJ., concur.